        


EXHIBIT 10.69


[sabrelogo0728.gif]        


6/15, 2016


Greg Webb
3150 Sabre Drive
Southlake, Texas 76092




Re:    Second Amendment to Letter Agreement


Dear Greg:


This second amendment, dated September 8, 2015 (“Second Amendment”), to your
letter agreement dated as of February 2, 2011 and amended effective as of
October 5, 2015, between Sabre Corporation (formerly known as Sovereign
Holdings, Inc.) (the “Company”) and you (the “Agreement”), amends the Agreement
in the manner set forth herein. In consideration of the mutual covenants
contained in this Second Amendment, and effective as of the date hereof, the
Company and you agree that (i) the termination date of the agreement is extended
to December 31, 2016, and the Employment Period is extended to end on that date,
and (ii) references in the Agreement to the “first anniversary of the Amendment
Effective Date” shall now refer to December 31, 2016. Except as otherwise
specifically amended by this Second Amendment, the Agreement (including as
previously amended) shall remain in full force and effect. In the event of any
conflict between the Agreement (as previously amended) and this Second
Amendment, the terms of this Second Amendment shall control.




Sincerely,


SABRE CORPORATION
By: /s/ William G. Robinson, Jr.    
Name: William G. Robinson, Jr.
Title: Executive Vice President and Chief Human Resources Officer


Acknowledged and Agreed on June 15, 2016


/s/ Greg Webb    
Greg Webb
 





